El Juez Asociado Señoh Wole,
emitió la opinión del tribunal.
Sergio Plata, el apelante, fné convicto en la Corte de Distrito de San Juan por el delito de escalamiento en primer grado y sentenciado a cumplir dos años de presidio. Apeló oportunamente y solicitó de la corte que ordenara al taquígrafo transcribir sus notas taquigráficas para usarlas en el resurso de apelación. En 27 de noviembre de 1926 la corte ordenó al taquígrafo que transcribiera dichas notas en el término de veinte días. Nada se hizo después, ni se so-licitó una prórroga, y en 20 de diciembre de 1926 fué ele-vada la transcripción de los autos a esta Corte sin que con-tuviera la prueba aducida en el juicio. El apelante no tuvo abogado que le representara en la corte inferior ni lo tiene ahora y solicita de esta corte le conceda tiempo para elevar la transcripción de la evidencia.
 Generalmente cuando una persona permite que su caso se vea sin estar representado por abogado, debe atenerse a las consecuencias como cualquier otro litigante. La ley exige que un apelante prosiga sus casos y obtenga prórrogas, si fueren necesarias. Sin embargo, este apelante estaba en la cárcel y no podía comparecer ante la corte para proseguir su apelación y desde luego ignoraba el hecho de que debía solicitar prórroga. Ordinariamente veinte días debe ser un tiempo suficiente, pero los taquígrafos de la Corte de Distrito de San Juan trabajan casi todo el tiempo.
Bajo las circunstancias, estamos dispuestos a ejercer nues-tra discreción y concederemos al apelante treinta días para *624elevar la transcripción de la evidencia en este caso y para obtener las órdenes necesarias de la Corte de Distrito de San Juan.